     Case 2:18-cv-02004-WBS-CKD Document 55 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FREDERICK E. LEONARD,                             No. 2:18-cv-2004 WBS CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    G. CASILLAS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner, proceeds pro se with a civil rights complaint filed pursuant to 42

18   U.S.C. § 1983. Plaintiff has filed a motion to compel discovery which defendant Casillas

19   opposes. (ECF No. 45; ECF No. 48.)

20         Plaintiff asks the court to compel defendant Casillas to respond to interrogatories and

21   requests for admission that were served on March 29, 2020. (ECF No. 45 at 1.) Defendant

22   Casillas argues that he has provided the responses and applicable objections to the discovery

23   requests. (ECF No. 47 at 2.) Plaintiff acknowledged the receipt of the responses but appears to

24   argue in reply that the responses were untimely, and thus the motion to compel should be granted.

25   (ECF No. 51 at 1.) The court declines to grant the motion to compel, however, as plaintiff

26   received the responses.

27

28
                                                        1
     Case 2:18-cv-02004-WBS-CKD Document 55 Filed 10/09/20 Page 2 of 2

 1          On October 1, 2020, plaintiff filed a request with the court and stated that he “asserts that

 2   there [are] no other disputes concerning plaintiff and the defendants and is therefore requesting a

 3   new . . . dispositive motion deadline.” (ECF No. 54.)

 4          Accordingly, the court will deny the motion to compel as moot and re-set the dispositive

 5   motion deadline for November 6, 2020.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. Plaintiff’s motion to compel discovery (ECF No. 45) is DENIED as moot; and

 8          2. The dispositive motion deadline is re-set for November 6, 2020.

 9   Dated: October 8, 2020
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15   18:leon2004.mot.compel


16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
